Citation Nr: 1013199	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-14 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as paranoid type 
schizophrenia).

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for a gastrointestinal 
disorder, including irritable bowel syndrome, acid reflux 
and hiatal hernia, on a direct basis and as secondary to an 
acquired psychiatric disorder and/or PTSD.

7.  Entitlement to service connection for a sinus condition.

8.  Entitlement to service connection for sexual dysfunction 
on a direct basis and as secondary to an acquired 
psychiatric disorder and/or PTSD.

9.  Entitlement to service connection for a sleep disorder 
on a direct basis and as secondary to an acquired 
psychiatric disorder and/or PTSD.

10.  Entitlement to service connection for a heart condition 
on a direct basis and as secondary to an acquired 
psychiatric disorder and/or PTSD.

11.  Entitlement to service connection for a back condition.

12.  Entitlement to service connection for a left sciatic 
nerve condition.

13.  Entitlement to service connection for a left leg 
disorder.

14.  Entitlement to service connection for a left hip 
disorder.

15.  Entitlement to service connection for disability due to 
hot and cold exposure to the right leg and foot.

16.  Entitlement to service connection for a dental 
condition.

17.  Entitlement to service connection for dental treatment 
purposes for loss of teeth.


REPRESENTATION

Appellant represented by:	Berry & Kelley Law Firm


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to May 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and December 2006 rating 
decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  The Veteran 
subsequently initiated and perfected appeals of these rating 
determinations.  

In April 2008, the Veteran appeared and testified before the 
undersigned Veterans Law Judge at a Travel Board hearing 
held at the Lincoln, RO.  His appeal was subsequently 
presented to the Board in November 2008, at which time it 
was remanded for additional development.  It has now been 
returned to the Board.  The Board finds that the actions 
ordered by the Board within the November 2008 remand have 
been accomplished by the agency of original jurisdiction, to 
the degree possible or required under the law.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

The issues of entitlement to service connection for hearing 
loss, a left sciatic nerve disability, a left hip 
disability, a left leg disability, a sinus disability, and a 
dental condition, to include for treatment purposes, are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a June 1985 rating decision, the RO denied the 
Veteran service connection for hearing loss.  The Veteran 
did not appeal that decision and it became final.  

2.  Evidence submitted since the RO's June 1985 rating 
decision, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the service connection claim for 
hearing loss, and therefore raises a reasonable possibility 
of substantiating the issue on appeal.  

3.  Competent evidence has not been presented establishing 
onset of paranoid schizophrenia or other psychiatric 
disability during military service or within a year 
thereafter, and such disability is otherwise unrelated to 
service.  

4.  The Veteran did not engage in combat during military 
service, and the record does not contain credible supporting 
evidence verifying his claimed in-service stressors

5.  Competent evidence has not been presented establishing 
onset of hepatitis C during active military service, and 
such disability is otherwise unrelated to service.  

6.  Competent evidence has not been presented establishing 
onset of a gastrointestinal disability during military 
service or to a compensable degree within a year thereafter, 
and such disability is otherwise unrelated to service or a 
service-connected disability.  

7.  Competent evidence has not been presented establishing 
onset of sexual dysfunction during military service, and 
such disability is otherwise unrelated to service or a 
service-connected disability.  

8.  Competent evidence has not been presented establishing 
onset of a sleep disorder during military service, and such 
disability is otherwise unrelated to service or a service-
connected disability.  

9.  Competent evidence has not been presented establishing 
onset of a heart condition during military service or to a 
compensable degree within a year thereafter and such 
disability is otherwise unrelated to service or a service-
connected disability.    

10.  Competent evidence has not been presented establishing 
onset of a back disability during military service or to a 
compensable degree within a year thereafter, and such 
disability is otherwise unrelated to service.  

11.  Competent evidence has not been presented establishing 
onset of a disability of the right lower extremity, claimed 
as secondary to heat and/or cold exposure, during military 
service or to a compensable degree within a year thereafter, 
and such disability is otherwise unrelated to service.  


CONCLUSIONS OF LAW

1.  The June 1985 rating decision which denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002).  

2.  Evidence received since the June 1985 rating decision is 
new and material, and the Veteran's service connection claim 
for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

3.  A psychiatric disability, to include paranoid 
schizophrenia, was not incurred in or aggravated by active 
military service, or manifested to a compensable degree 
within a year thereafter.  38 U.S.C.A. §§ 1101, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.384 (2009).  

4.  Posttraumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131; 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  

5.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  

6.  A gastrointestinal disability was not incurred in or 
aggravated by active service or manifested to a compensable 
degree within a year thereafter, and is not proximately due 
to or the result of a service-connected acquired psychiatric 
disability or PTSD.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 (2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

7.  Sexual dysfunction was not incurred in or aggravated by 
active service and is not proximately due to or the result 
of a service-connected acquired psychiatric disability or 
PTSD.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304 (2009).  

8.  A sleep disorder was not incurred in or aggravated by 
active service and is not proximately due to or the result 
of a service-connected acquired psychiatric disability or 
PTSD.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304 (2009).  

9.  A heart condition was not incurred in or aggravated by 
active service or manifested to a compensable degree within 
a year thereafter and is not proximately due to or the 
result of a service-connected acquired psychiatric 
disability or PTSD.  38 U.S.C.A. §§1101, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 (2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

10.  A back condition was not incurred in or aggravated 
during active service nor was arthritis manifested to a 
compensable degree within a year thereafter.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

11.  A disability of the right lower extremity, claimed as 
resulting from heat and/or cold exposure, was not incurred 
in or aggravated during active service or manifested to a 
compensable degree within a year thereafter.   38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the 
reasons to be discussed below, the Board finds that VA has 
satisfied its duties to the appellant under the VCAA.  A 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 
(1) veteran status; (2) existence of disability; (3) 
connection between service and the disability; (4) degree of 
disability; and (5) effective date of benefits where a claim 
is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In September 2005, August 2006, November 2008, and February 
2009 letters, the Veteran was notified of the information 
and evidence needed to substantiate and complete the claims 
on appeal.  Additionally, the August 2006 letter provided 
him with the general criteria for the assignment of an 
effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice 
was issued prior to the January 2006 and December 2006 
adverse determinations on appeal; thus, no timing issue 
exists with regard to the notice provided the claimant.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  No 
arguments have been raised as to defective timing of any 
notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  

With regard to the Veteran's application to reopen a 
previously denied service connection claim, any question as 
to the adequacy of any notice provided by VA therein is 
rendered moot by the Board's actions in reopening this 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board further finds that VA has complied with the duty 
to assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-
VA medical records.  Pertinent medical records have also 
been obtained from the Social Security Administration.  See 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Pursuant to the 
Board's November 2008 remand order, the RO attempted to 
obtain the Veteran's medical records from the U.S. Postal 
Service (USPS), at which he had sought employment post-
service.  However, in an April 2009 statement, a USPS human 
resources specialist stated that medical records were not 
kept beyond 10 years, and thus no records are available for 
the Veteran.  Based on this response, the Board finds VA has 
no additional responsibilities regarding these records.  

The Veteran has also been afforded VA medical examination 
for several issues on appeal, and for these issues, the 
Board notes that the VA examination reports contain 
sufficiently specific clinical findings and informed 
discussion of the pertinent history and clinical features of 
the disability on appeal and are adequate for purposes of 
this appeal.  In April 2008, the Veteran was afforded the 
opportunity to testify before the undersigned Veterans Law 
Judge, seated at the RO.  The Board is not aware, and the 
Veteran has not suggested the existence of, any additional 
pertinent evidence not yet received.  

The Board notes that, on several issues on appeal, the 
Veteran has not been afforded a medical examination and/or 
medical opinion with respect to his service connection 
claims.  However, the Board finds that the record, which 
does not reflect competent evidence showing a nexus between 
service and the disorders at issue, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4) 
(2009).  As outlined in McLendon v. Nicholson [20 Vet. App. 
79 (2006)], in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for 
which the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA 
to make a decision on the claim.  Simply stated, the 
standards of McLendon are not met in this case, as competent 
evidence has not been presented showing incurrence during 
service or tending to link such disabilities to service, as 
will be discussed in greater detail below.  The evidence at 
this time is sufficient to decide the claims.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist him, and that any such violations could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard 
to the content or timing of VA's notices or other 
development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this 
time is warranted.  




II.  New and material evidence - Hearing loss

The Veteran seeks to reopen a service connection claim for 
hearing loss.  In a June 1985 rating decision, the RO denied 
service connection for hearing loss.  Because the Veteran 
did not file a timely notice of disagreement regarding this 
determination, the June 1985 denial became final.  
38 U.S.C.A. § 7105 (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the Veteran has submitted additional 
evidence in support of his application to reopen.  For the 
reasons to be discussed below, at least some of this 
evidence is new and material, and his claim may be reopened 
for consideration on the merits.  

Subsequent to the aforementioned June 1985 denial, VA 
medical examination was afforded the Veteran pursuant to a 
service connection claim for tinnitus (this claim was 
granted by the RO).  A January 2006 VA audiological 
examination suggested the Veteran's tinnitus was secondary 
to acoustic trauma during military service.  Specifically, 
the Veteran reported acoustic exposure to pistol and rifle 
fire, grenades, tanks, and related acoustic trauma, all 
without any reported hearing protection.  He was also noted 
to have, along with tinnitus, hearing loss of both the right 
and left ear.  

This evidence is new, in that it was not previously 
submitted at the time of the June 1985 denial.  
Additionally, the newly submitted evidence is not cumulative 
and redundant of evidence already of record, as it suggests 
that the Veteran sustained acoustic trauma during his 
military service, which may have resulted in his current 
bilateral hearing loss.  No such evidence was of record at 
the time of the prior denial, when the RO found no evidence 
of onset of hearing loss during military service, or of a 
current disability.  Next, because this evidence establishes 
a potential basis for in-service acoustic trauma resulting 
in a current diagnosis of hearing loss, it is material, as 
it bears directly and substantially upon the specific matter 
under consideration.  Additionally, this evidence, by itself 
or in connection with evidence previously assembled, raises 
a reasonable possibility of substantiating the claim.  

The Board also observes that the Veteran's service treatment 
records were not of record at the time of the June 1985 
denial, but have since been obtained by VA.  In such 
situations, when relevant service treatment records are 
received following a VA decision on a claim, the claim may 
be reconsidered.  See 38 C.F.R. § 3.156(c)(2009).  

Based on the above, the Board finds the aforementioned 
additional evidence to be both new and material.  The 
Veteran having submitted new and material evidence, his 
service connection claim for hearing loss must be reopened 
and considered on the merits.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

III.  Service connection - Psychiatric disability

The Veteran seeks service connection for a psychiatric 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service 
connection may also be awarded for certain disabilities, 
such as psychoses, which manifest to a compensable degree 
within a statutorily-prescribed period of time.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  During the pendency of 
this appeal, 38 C.F.R. § 3.384 was added to further define 
"psychoses" as found at 38 C.F.R. § 3.309.  38 C.F.R. 
§ 3.384 (effective August 28, 2006).  As with any claim, 
when there is an approximate balance of positive and 
negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

As an initial matter, the Board observes that generally, VA 
has an obligation to construe a Veteran's claim in a broad 
manner.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that a Veteran's claim for service connection is 
properly understood as a claim for compensation for 
symptomatology regardless of how the symptomatology is 
diagnosed).  Nevertheless, in the present case, the Board 
observes that the Veteran has perfected a separate appeal 
regarding his claim for service connection for PTSD; thus, 
the issue of PTSD need not be discussed herein, but will be 
considered below.  

The Veteran was without physical abnormality when he was 
examined in January 1981 and found fit for active military 
service.  On his report of medical history, he gave no 
history of prior depression, excessive worry, or nervous 
trouble of any sort.  His February 1984 service separation 
examination was negative for any psychiatric abnormality.  
However, on his concurrent report of medical history, the 
Veteran reported a history of frequent trouble sleeping, 
depression and excessive worry, and nervous trouble.  

The Veteran's service personnel records confirm he faced 
disciplinary actions on several occasions for a variety of 
infractions, including insubordination, disobeying a direct 
order, and being absent without leave (AWOL).  He was 
subsequently recommended for an administrative discharge 
under honorable conditions.  The Veteran separated from 
active military service in May 1984.  

In February 1985, the Veteran was afforded VA 
hospitalization for treatment of alcohol abuse.  He was 
hospitalized for 35 days, and subsequently discharged to be 
followed on an outpatient basis.  Episodic alcohol 
dependence was diagnosed.  

The Veteran was afforded a VA general medical examination in 
April 1985 in conjunction with a service connection claim 
for hearing loss.  No psychiatric abnormalities were noted 
at that time.  

The Veteran was again hospitalized by VA for treatment of 
alcohol and drug addiction in September 1989.  He was noted 
to use alcohol, cocaine, and other substances.  Several 
family members, including both his parents, were noted to 
abuse drugs and alcohol.  The Veteran also reported that as 
a child, he was sexually, physically, and emotionally abused 
by several people, including members of his immediate 
family.  He underwent rehabilitative treatment and was 
discharged with a fair prognosis, to be followed on an 
outpatient basis.  His diagnoses included alcohol and 
chemical dependence.  

The Veteran was incarcerated in a Nebraska state 
correctional facility from 1995 to 2005, during which time 
he was treated for a variety of disabilities, including 
psychiatric disabilities.  Medical treatment records for 
treatment of mental disorders, including paranoid 
schizophrenia, were specifically requested from the State of 
Nebraska, and some general treatment records were received 
by VA, but in an August 2006 letter, the State Department of 
Corrections stated it could not, under state statute, 
release records without court order of mental status 
examinations, psychiatric testing, and related information.  
Nevertheless, in a December 2006 letter the Department of 
Corrections stated the Veteran had "minimal participation" 
in mental health treatment during his incarceration.  On 
several occasions, he commenced the Level I of the Generic 
Outpatient Level Format group program, but never completed 
it.  On release from incarceration, the Veteran was taking 
Zoloft, Klonopin, Seroquel, Pamelor, and Inderal.  

According to a May 2006 VA clinical notation, he was first 
diagnosed with paranoid schizophrenia in 1985.  He has 
continued to receive VA medical treatment for paranoid 
schizophrenia, substance abuse, and related psychiatric 
symptomatology.  

At his April 2008 hearing, the Veteran stated he first began 
experiencing symptoms of schizophrenia in boot camp, during 
military service.  He also submitted an article from the 
British Journal of Psychiatry indicating that stressful 
situations such as basic training tend to precipitate acute 
schizophrenic symptoms in persons predisposed to develop 
schizophrenia.  Additional medical treatise information was 
also submitted at that time by the Veteran.  

After considering the totality of the record, the Board 
finds the preponderance of the evidence to be against the 
award of service connection for a psychiatric disability.  
The Veteran's service treatment records are negative for any 
diagnosis of or treatment for a psychiatric disability.  
While he was cited for several minor disciplinary 
infractions during military service, resulting in an 
administrative discharge, he was not found to have a 
psychiatric disability.  Additionally, his February 1985 VA 
hospitalization shortly after his May 1984 service 
separation was for alcohol abuse, and a psychiatric 
disability was not diagnosed at that time.  A May 1985 VA 
general medical examination also did not reflect a diagnosis 
of a psychiatric disability.  Likewise, when he was again 
afforded hospitalization by VA in 1989, his only diagnoses 
were alcohol and chemical dependence.  The Veteran has 
alleged that he was first diagnosed with schizophrenia in 
1985, but the contemporaneous medical evidence is negative 
for such a diagnosis.  The Veteran was likely first 
diagnosed with schizophrenia during his incarceration 
between 1995 and 2005; while VA was unable to obtain his 
complete psychiatric treatment records for that period, the 
state corrections department confirmed he was prescribed 
antipsychotic medication while in prison.  See Dorland's 
Illustrated Medical Dictionary 1557, 1686 (30th ed. 2003) 
(confirming Seroquel, the trademark name for quetiapine 
fumarate, is an antipsychotic medication used to treat 
schizophrenia and other psychotic disorders).  Subsequent VA 
medical treatment records confirm a current diagnosis of 
paranoid schizophrenia, but are negative for competent 
evidence confirming onset of schizophrenia during military 
service or within a year thereafter.  In the absence of such 
evidence, service connection for a psychiatric disability 
must be denied.  

Insomuch as the Veteran has been diagnosed with alcohol 
dependence within a year of service separation, and has 
testified that he did not begin using alcohol until he 
entered military service, the Board observes that service 
connection may not be granted for alcohol abuse or 
disabilities arising therefrom.  38 U.S.C.A. §§ 105(a), 1131 
(West 2002).  

The Veteran himself has alleged that his paranoid 
schizophrenia began during military service or within a year 
thereafter.  However, as a layperson, he is not capable of 
making medical conclusions; thus, his statements regarding 
causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, schizophrenia is a complex 
disorder which requires specialized training for a 
determination as to diagnosis and causation, and it is 
therefore not susceptible of lay opinions on etiology, and 
the Veteran's statements therein cannot be accepted as 
competent medical evidence.  

As noted above, the Veteran has submitted medical treatise 
information in support of his claim.  Regarding this 
evidence, the Board observes that generally, medical 
treatise evidence can provide important support when 
combined with an opinion of a medical professional.  
However, this treatise information was unaccompanied in this 
case by a medical expert opinion which suggested it had any 
bearing on this Veteran's case.  The treatise evidence, 
standing alone, does not address the facts that are specific 
to the Veteran's case and does not establish as a factual 
matter that the Veteran's schizophrenia began during his 
military service or within a year thereafter, as the Veteran 
has alleged; it merely suggests in a general manner that 
such an onset is possible.  Accordingly, it is of negligible 
probative value.  See Mattern v. West, 12 Vet. App. 222, 228 
(1999).  

The Veteran testified at his hearing that his psychiatric 
symptoms began as early as in boot camp when he felt scared 
and paranoid.  As discussed above, the service treatment 
records fail to document the presence of a mental health 
disability having an onset therein.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  See 38 C.F.R. § 3.303(b) (2008); see also Savage 
v. Gober, 10 Vet. App. 488, 495-496 (1997).  

With all due respect to the Veteran's current contentions, 
the Board must reject his allegations of continuity of 
symptomatology.  Aside from the lack of findings of mental 
health disability during service, the Veteran himself failed 
to claim any such problem at the time of his initial 
application for VA benefits in March 1985.  Rather, his 
claim was limited to only hearing loss.  Given that he had 
the opportunity at that time to identify all of his service-
related problems, he did not indicate whatsoever that 
psychiatric disability was one of them.  This weighs against 
the claim.  

Similarly,  he was afforded a VA examination in April 1985, 
within one year of service discharge, at which time he 
completed a listing of his "present" complaints.  At that 
time, he again failed to indicate any psychiatric problems 
as current complaints.  Additionally, he did not indicate 
any pertinent history when he completed that section of the 
examination report.  Finally, his "nervous system" was 
evaluated at that time, and no abnormalities were detected 
and there was no diagnosis.  Consequently, all of these 
facts, both self-reported or on medical evaluation, do not 
support a finding of continuity of symptomatology.  

VA hospitalizations in 1985 and 1989 also demonstrate an 
absence of continuity of symptomatology from service.  
Rather, those records, which contain detailed history and 
reported symptoms as well as various evaluations, are 
negative for association of psychiatric disability to 
service.  For example, March 1985 counseling notes related 
to substance abuse show that the Veteran reported enjoying 
his military experience and wanted to remain in the 
military.  Alcohol abuse was the only diagnosis despite the 
thorough work-up.  In September 1989, the Veteran also 
related his major problems, which did not include reference 
to military service.  At that time, chemical and alcohol 
dependence were the identified disorders.   These records, 
which do not support a finding of continuity of 
symptomatology, are more contemporaneous to service and are 
thus considered more probative in value as compared to 
recollections of events many years after service.  
Additionally, since the records were prepared in the context 
of treatment, they would also be assumed to contain accurate 
information so that the treatment provided could be as 
successful as possible.  

Taken together, the aforementioned reports refute a 
conclusion that there is a continuity of symptomatology 
since service.  The Veteran's next claim for VA benefits was 
in August 2005, at which time later medical records show his 
more current reports of symptoms since service.  Given the 
absence of the earlier reports showing no particular 
complaints or findings, the Board rejects the less reliable 
history many years or decades later.  As such, the Board 
cannot find that the allegations of continuity of 
symptomatology are credible at this time.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a psychiatric 
disability.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

IV.  Service connection - PTSD

The Veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2009).  

As noted above, the United States Court of Appeals for 
Veterans Claims (Court) held that, when a claimant 
identifies PTSD without more, it cannot be considered a 
claim limited only to that diagnosis, but rather must be 
considered a claim for any mental disability that may 
reasonably be encompassed by several factors including the 
claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits 
or that VA obtains in support of the claim. The Court found 
that such an appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the 
affliction (symptoms) his mental condition, whatever it is, 
causes him.  Clemons v. Shinseki, 23 Vet App. 1 (2009).  
Here, the Veteran has claimed service connection not only 
for PTSD, but for an acquired psychiatric disability, and 
such a disability has already been considered above.  
Therefore, the Board will now discuss PTSD.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the Veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2009); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in 
combat requires that the Veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the Veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2009); Zarycki, 6 Vet. App. at 
98.  

If, however, the VA determines either that the Veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.   Service department 
records must support, and not contradict, the claimant's 
testimony regarding noncombat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. 
App. 1, 6 (1998) (wherein the Court stated, "If the veteran 
engaged in combat, his lay testimony regarding stressors 
will be accepted as conclusive evidence of the presence of 
in-service stressors").  In the present case, according to a 
June 2006 VA clinical notation, the Veteran has a diagnosis 
of PTSD.  It was noted that his PTSD screening was positive 
for PTSD due to stressor events experienced during active 
military service.  However, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the 
claimed in-service stressor(s).  Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).   The Veteran's DD-214 is negative 
for an award of the Combat Infantryman's Badge, Purple Heart 
Medal, or similar award indicative of participation in 
combat, and the Veteran has not alleged combat involvement, 
citing several non-combat stressors.  Thus, there must be 
credible supporting evidence of record that the alleged 
stressors actually occurred in order to warrant service 
connection.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

As the Veteran's service connection claim for PTSD requires 
stressor verification, the Board must review the record to 
determine if credible evidence of a stressor subject to 
verification has been presented.  According to the Veteran's 
various contentions, he experienced at least three stressors 
during military service.  In August 1982, he witnessed his 
sergeant nearly "cut in half" when the brakes on a tank 
failed, causing it to roll forward and pin the sergeant 
against a wall.  Next, the Veteran stated he discovered the 
body of a Japanese civilian floating in the water while 
stationed in Okinawa.  Finally, he stated his unit lost six 
Marines during a flood.  

However, review of service personnel records and service 
treatment records does not indicate these incidents are 
verified, or subject to verification.  The RO did attempt to 
verify the injury to the Veteran's sergeant, contacting the 
Marine Corps University Archive to obtain the Veteran's unit 
records for the period from July to December 1982.  However, 
the Command Chronology for the Veteran's unit was negative 
for any evidence of injury or death to a marine secondary to 
a vehicle accident.  Similarly, no record was found 
indicating any marines died during a flood while the 
Veteran's unit was overseas.  

Evidence of behavior changes following the event is a type 
of evidence to be considered, and deterioration in work 
performance may reflect evidence of a stressor.  In this 
case, while the Veteran was noted to have several minor 
disciplinary infractions during military service, these were 
attributed to conflicts with a specific individual; the 
Veteran was otherwise found to be a competent marine by 
other supervisors.  The Veteran has not provided additional 
information, such as dates, locations, or unit assignments, 
which would assist VA in verifying his claimed stressor 
events, although he has been requested by VA to provide such 
information on several occasions.  When necessary or 
requested, the Veteran must cooperate with the VA in 
obtaining evidence.  If the Veteran wishes help, he cannot 
passively wait for it in circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

As the Veteran's lay statements alone can not establish the 
occurrence of an in-service non-combat stressor, and as the 
record does not contain credible supporting evidence from 
any other source of the in-service stressor, the Board 
rejects the current diagnosis of PTSD associated with the 
claimed in-service stressors, and concludes service 
connection for PTSD must be denied.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

V.  Service connection - Hepatitis C

The Veteran seeks service connection for hepatitis C.  The 
general criteria for the adjudication of service connection 
claims have already been noted above.  

As an initial matter, the Board notes the Veteran has a 
current diagnosis of hepatitis C, confirmed by VA medical 
treatment records and a January 2009 VA medical examination.  
Thus, the question to be considered becomes whether such a 
disability was incurred in or otherwise results from a 
disease or injury during active military service.  

According to his service treatment records, the Veteran was 
noted to be exposed to hepatitis of unspecified type in 
April 1981.   According to the Veteran's account, he was 
exposed to an individual with hepatitis B, and he was given 
medication and temporary quarantine.  Subsequent tests of 
hepatitis were negative during military service.  

Post-service, the medical record is negative for any 
diagnosis of or treatment for hepatitis C for several years 
after service separation.  According to a September 2004 
clinical notation, the Veteran stated he was negative for 
hepatitis C prior to entering prison in 1995.  In January 
2009, the Veteran was afforded a VA medical examination to 
determine the etiology of his reported hepatitis C.  The 
examiner noted the Veteran's exposure to hepatitis during 
military service, with no subsequent diagnosis of that 
disability at that time.  He was also noted to be negative 
for hepatitis C at the time he was initially incarcerated in 
1995.  According to the examiner, the Veteran was first 
diagnosed with hepatitis C between 1998-2001, during his 
incarceration.  That fact, along with the lack of evidence 
of exposure to hepatitis C during military service, was 
sufficient for the examiner to conclude it was less likely 
than not the Veteran's hepatitis C was incurred during 
military service.  

At his April 2008 Board hearing, the Veteran stated he was 
among several service members exposed to hepatitis during 
military service.  They were quarantined for several weeks 
and given medication, but he did not remember being tested 
for hepatitis.  He also stated he was initially diagnosed 
with hepatitis in 1998.  

After considering the totality of the record, the Board 
finds the preponderance of the evidence to be against the 
award of service connection for hepatitis C.  While he was 
exposed to an unspecified type of hepatitis during military 
service, he was afforded treatment at that time, and the 
evidence does not indicate he tested positive for hepatitis 
at any time during military service.  Likewise, he was not 
diagnosed or treated for hepatitis for many years 
thereafter, until 1998, over 10 years after service 
separation.  By the Veteran's own admission in September 
2004, he was negative for hepatitis C at the time he was 
initially incarcerated in 1995.  Based on these facts, a VA 
physician found in January 2009 that it was less likely than 
not that the Veteran's hepatitis C was incurred during 
military service.  This is highly probative evidence since 
it is provided by a competent medical provider who 
understands the differences between the varying forms of 
hepatitis, including any residuals therefrom.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (only independent 
medical evidence may be considered to support Board 
findings).   In the absence of competent evidence to the 
contrary, service connection for hepatitis C must be denied.  

The Veteran himself has alleged that his hepatitis C began 
during military service.  However, as a layperson, he is not 
capable of making medical conclusions; thus, his statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Veteran's lay 
statements may be competent in certain circumstances to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
hepatitis is a complex disorder which requires specialized 
training for a determination as to diagnosis and causation, 
and it is therefore not susceptible of lay opinions on 
etiology, and the Veteran's statements therein cannot be 
accepted as competent medical evidence.  Although the 
Veteran's testimony regarding his experiences in service 
that pertain to hepatitis have been considered, they are 
outweighed by the medical expert who based conclusions on 
the Veteran's particular facts and sound medical experience, 
training, and principles.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); 38 C.F.R. § 3.303(d).  

There is no continuity of symptomatology aspect to this 
claim for service connection for hepatitis since the 
symptoms did not begin until well after service.  38 C.F.R. 
§ 3.303(b). 

In conclusion, the preponderance of the evidence is against 
the Veteran's service connection claim for hepatitis, as it 
does not indicate such a disability was incurred during 
military service; rather, hepatitis C was first diagnosed 
many years thereafter and is not persuasively shown to be 
related to service.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

VI.  Service connection - Gastrointestinal (GI) disability

The Veteran seeks service connection for a gastrointestinal 
disability.  The general criteria for the adjudication of 
service connection claims have been noted above.  The Board 
also observes service connection may also be awarded for 
certain disabilities, such as ulcers, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Veteran has also alleged service connection for a 
gastrointestinal disability is warranted under 38 C.F.R. 
§ 3.310, as secondary to another disability for which the 
Veteran seeks service connection.  The Board observes that 
38 C.F.R. § 3.310, the regulation concerning secondary 
service connection, was amended effective October 10, 2006.  
See 71 FR 52744-47, (Sept. 7, 2006).  The intent was to 
conform the regulation to Allen v. Brown, a U.S. Court of 
Appeals for Veterans Claims decision that clarified the 
circumstances under which a Veteran may be compensated for 
an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice- connected disease or injury.  See 38 C.F.R. 
§ 3.310 (2009).  

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).  

Considering first entitlement to service connection for a 
gastrointestinal disability on a direct basis, the Board 
notes the Veteran was without physical abnormality when he 
was examined in January 1981 and found fit for active 
military service.  On his report of medical history, he gave 
a pre-service history of an appendectomy, but indicated no 
other gastrointestinal complaints.  The Veteran sought 
treatment for gastritis in November 1983, and was given 
medication.  By the time of his February 1984 service 
separation examination, he was without abnormality of the 
abdomen and viscera, although he did report on his 
concurrent report of medical history frequent indigestion 
and stomach, liver, or intestinal trouble.  

Post-service, the Veteran was afforded a VA general medical 
examination in April 1985 in conjunction with a service 
connection claim for hearing loss.  On physical examination, 
he had a scar across the right lower quadrant, but was 
without a gastrointestinal disability.  On VA 
hospitalizations in 1985 and 1989, he was also without 
gastrointestinal disabilities.  In the September 1989 
hospital reports, it was noted that the Veteran developed GI 
distress after receiving Penicillin and he also had nausea 
and emesis following cocaine use.  In December 1989, private 
treatment reports show that the Veteran was seen for 
gastroenteritis, symptoms of which his older son also had.  
The Veteran's incarceration medical records from 1995 to 
2005 indicate occasional constipation, gastritis, and 
related abdominal complaints.  More recently, the Veteran 
has alleged he has been diagnosed with gastroesophageal 
reflux disease, irritable bowel syndrome, acid reflux 
disease, hiatal hernia, and other gastrointestinal 
disabilities.  At his April 2008 personal hearing, the 
Veteran stated he was hospitalized for his gastrointestinal 
symptoms, and was told these were related to his psychiatric 
disabilities.  

After considering the totality of the record, the Board 
finds the preponderance of the evidence to be against the 
award of service connection, on a direct basis, for a 
gastrointestinal disability.  The Veteran's service 
treatment records are negative for any diagnosis of or 
treatment for a gastrointestinal disability, with the 
exception of gastritis treated in November 1983.  No such 
disorder was noted on his February 1984 service separation 
examination, and he did not seek treatment for a 
gastrointestinal disability for several years after military 
service.  Additionally, he has presented no competent 
evidence establishing that a current gastrointestinal 
disability was incurred during military service, or 
manifested to a compensable degree within a year thereafter.  
The medical evidence of record does not tend to link GI 
disability to service in any way.  Rather, the reasons for 
GI distress are documented as stemming from nonservice-
related causes.  In the absence of persuasive evidence 
associating the claimed disorder to service in some fashion, 
service connection on a direct basis for a gastrointestinal 
disability must be denied.  

The Veteran's chief contention is that a gastrointestinal 
disability results from PTSD or other service-related 
disability.  See 38 C.F.R. § 3.310.  However, within this 
decision, service connection for an acquired psychiatric 
disorder and PTSD has been denied.  No persuasive evidence 
between a service-related disability and GI disorder is 
demonstrated at this time, and as such, it can only be 
concluded that entitlement to secondary service connection 
is not warranted.  

The Veteran himself has alleged that a gastrointestinal 
disability began during military service or results from a 
service-connected disability.  However, as a layperson, he 
is not capable of making medical conclusions; thus, his 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
Veteran's own statements describing GI problems constitute 
lay evidence that may establish both the existence of a 
condition during service and post-service continuity of 
symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  Nevertheless, gastrointestinal disabilities do not 
fall into the category of readily As such, the Veteran's 
statements therein cannot be accepted as competent medical 
evidence.  

In this case, the lay statements also do not provide 
evidence of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).  As previously detailed, the Veteran's initial 
compensation claim, VA examination associated therewith and 
subsequent hospitalizations all tend to refute such 
relationship to service.  As such, service connection on 
this basis is not warranted.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a gastrointestinal 
disability on a direct basis, as such a disability did not 
manifest during military service or within a year 
thereafter.  Likewise, service connection for a 
gastrointestinal disability on a secondary basis as due to 
PTSD or another psychiatric disability must be denied, as 
those disorders are themselves not service-connected.  As a 
preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

VII.  Service connection - Sexual Dysfunction

The Veteran seeks service connection for sexual dysfunction, 
to include as secondary to a psychiatric disability.  

Considering first entitlement to service connection for 
sexual dysfunction on a direct basis, the Board notes the 
Veteran was without genitourinary abnormality when he was 
examined in January 1981 and found fit for active military 
service.  On his report of medical history, he denied any 
history of venereal disease.  By the time of his February 
1984 service separation examination, he was again without 
abnormality of the genitourinary system, although he did 
report on his concurrent report of medical history a history 
of venereal disease.  

Post-service, the Veteran was afforded a VA general medical 
examination in April 1985 in conjunction with a service 
connection claim for hearing loss.  On physical examination, 
he was noted to be circumcised, but was without 
genitourinary abnormality.  At his April 2008 personal 
hearing, the Veteran asserted his sexual dysfunction was 
related to his psychiatric disabilities.  

After considering the totality of the record, the Board 
finds the preponderance of the evidence to be against the 
award of service connection, on a direct basis, for sexual 
dysfunction.  The Veteran's service treatment records are 
negative for any diagnosis of or treatment for a 
genitourinary disability.  No such disorder was noted on his 
February 1984 service separation examination, and he did not 
seek treatment for a genitourinary disability for several 
years after military service.  The Board observes that 
following service, the Veteran fathered several children.  
Additionally, he has presented no competent evidence 
establishing that any current sexual dysfunction was 
incurred during military service.  In the absence of such 
evidence, service connection on a direct basis for sexual 
dysfunction must be denied.  

The Veteran's chief contention is that his sexual 
dysfunction results from PTSD or other psychiatric 
disability, for which he claims service connection.  See 
38 C.F.R. § 3.310.  However, within this decision, service 
connection for an acquired psychiatric disorder and PTSD has 
been denied.  Because service connection for an acquired 
psychiatric disability and PTSD have not been established, 
it is impossible for the Veteran to establish entitlement to 
service connection for sexual dysfunction as secondary to an 
acquired psychiatric disability or PTSD.  Therefore, his 
claim for service connection for sexual dysfunction as 
secondary to an acquired psychiatric disability or PTSD must 
be denied due to an absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

To the extent that the Veteran himself has alleged that 
sexual dysfunction began as a result of disability incurred 
during military service or from a service-connected 
disability, he is not capable of making competent medical 
conclusions; thus, his statements regarding causation are 
not probative evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The symptoms of this disorder are of 
the type that are subject to lay observation.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  As to etiology, however, 
lay conclusions cannot be accepted as competent medical 
evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for sexual dysfunction on a 
direct basis, as such a disability did not manifest during 
military service or is otherwise claimed or shown to have 
been incurred therein.  Likewise, service connection for 
sexual dysfunction on a secondary basis as due to PTSD or 
another psychiatric disability must be denied, as those 
disorders are themselves not service-connected.  As a 
preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

VIII.  Service connection - Sleep disorder

The Veteran seeks service connection for a sleep disorder, 
to include as secondary to a psychiatric disability.  

Considering first entitlement to service connection for a 
sleep disorder on a direct basis, the Board notes the 
Veteran was without physical abnormality when he was 
examined in January 1981 and found fit for active military 
service.  On his report of medical history, he denied any 
history of frequent trouble sleeping.  By the time of his 
February 1984 service separation examination, he was again 
without physical abnormality, although he did report on his 
concurrent report of medical history frequent trouble 
sleeping.  

Post-service, the Veteran was afforded a VA general medical 
examination in April 1985 in conjunction with a service 
connection claim for hearing loss.  He did not report a 
sleep disorder at that time.  Post-service medical treatment 
records are likewise negative for a diagnosis of or 
treatment for a sleep disorder, until approximately 2005, 
when the Veteran reported recurrent difficulty sleeping.  At 
his April 2008 personal hearing, the Veteran asserted his 
sleep disorder was related to his psychiatric disabilities.  

After considering the totality of the record, the Board 
finds the preponderance of the evidence to be against the 
award of service connection, on a direct basis, for a sleep 
disorder.  The Veteran's service treatment records are 
negative for any diagnosis of or treatment for a sleep 
disorder.  No such disorder was noted on his February 1984 
service separation examination, and he did not seek 
treatment for a sleep disorder for several years after 
military service.  Therefore, the records do not support a 
conclusion of service incurrence.  Additionally, he has 
presented no competent evidence establishing that a current 
sleep disorder was incurred during military service.  In the 
absence of such evidence, service connection on a direct 
basis for a sleep disorder must be denied.  

The Veteran's chief contention is that his sleep disorder 
results from PTSD or other psychiatric disability, for which 
he claims service connection.  See 38 C.F.R. § 3.310.  
However, within this decision, service connection for an 
acquired psychiatric disorder and PTSD has been denied.  
Because service connection for an acquired psychiatric 
disability and PTSD have not been established, it is 
impossible for the Veteran to establish entitlement to 
service connection for a sleep disorder as secondary to an 
acquired psychiatric disability or PTSD.  Therefore, his 
claim for service connection for sleep disorder as secondary 
to an acquired psychiatric disability or PTSD must be denied 
due to an absence of legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

To the extent that the Veteran has presented lay evidence 
regarding a sleep disorder, he is not capable of making 
medical conclusions, including diagnoses; thus, his 
statements regarding diagnosis of an actual sleep disorder 
or its causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Certainly, the 
Veteran is competent to recount symptoms of sleep 
difficulties.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, a sleep disorder is a medical disorder for which 
specialized training is needed for a determination as to its 
diagnosis and causation.  In this case, the Veteran claims 
that a sleep disorder is secondary to a claimed service-
connected disability.  Again, for the reasons described 
previously, the evidence shows no continuity of 
symptomatology.   

In conclusion, the preponderance of the evidence is against 
the award of service connection for a sleep disorder.  As a 
preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

IX.  Service connection - Heart Condition

The Veteran seeks service connection for a heart condition, 
to include as secondary to a psychiatric disability.  The 
general criteria for the adjudication of service connection 
claims, to include secondary service connection claims, have 
been noted above.  The Board also observes that service 
connection may also be awarded for certain cardiovascular 
disabilities, such as arteriosclerosis, hypertension, 
endocarditis, or myocarditis, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Considering first entitlement to service connection for a 
heart condition on a direct basis, the Board notes the 
Veteran was without physical abnormality when he was 
examined in January 1981 and found fit for active military 
service.  On his report of medical history, he denied any 
history of palpations, pounding heart, heart trouble, or 
abnormal blood pressure.  By the time of his February 1984 
service separation examination, he was again without 
physical abnormality of the cardiovascular system, and he 
again denied any history of palpations, pounding heart, 
heart trouble, or abnormal blood pressure.  

Post-service, the Veteran was afforded a VA general medical 
examination in April 1985 in conjunction with a service 
connection claim for hearing loss.  He did not report a 
cardiovascular disorder at that time.  On physical 
examination, he was without cardiac murmurs or 
irregularities.  

More recently, VA clinical notations confirm a current 
history of coronary artery disease, with stenting.  Coronary 
artery disease was again confirmed on VA general medical 
examination in April 2006.  A history of a myocardial 
infarction in approximately 2002 is also of record.  At his 
April 2008 personal hearing, the Veteran asserted his 
cardiovascular disability was related to his psychiatric 
disabilities.  He did not allege onset of a heart condition 
during military service.  

After considering the totality of the record, the Board 
finds the preponderance of the evidence to be against the 
award of service connection, on a direct basis, for a heart 
disorder.  The Veteran's service treatment records are 
negative for any diagnosis of or treatment for a heart 
disorder.  No such disorder was noted on his February 1984 
service separation examination, and he did not seek 
treatment for a heart disorder for several years after 
military service.  On VA general medical examination in 
April 1985, shortly after service separation, no 
cardiovascular disability was noted.  Additionally, he has 
presented no competent evidence establishing that a current 
cardiovascular disorder was incurred during military 
service, or within a year thereafter or otherwise is related 
to service.  In the absence of such evidence, service 
connection on a direct basis for a heart condition must be 
denied.  

The Veteran's chief contention is that a heart condition 
results from PTSD or a similar psychiatric disability, for 
which he claims service connection.  See 38 C.F.R. § 3.310.  
However, within this decision, service connection for an 
acquired psychiatric disorder and PTSD has been denied.  
Because service connection for an acquired psychiatric 
disability and PTSD have not been established, it is 
impossible for the Veteran to establish entitlement to 
service connection for a heart condition as secondary to an 
acquired psychiatric disability or PTSD.  Therefore, his 
claim for service connection for heart condition as 
secondary to an acquired psychiatric disability or PTSD must 
be denied due to an absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The Veteran himself has alleged that a heart condition is 
related to military service as described above.  Again, his 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Clearly, cardiovascular disorders are complex disorders 
which require specialized training for a determination as to 
diagnosis and causation, and they are therefore not 
susceptible of lay opinions on etiology, and the Veteran's 
statements therein cannot be accepted as competent medical 
evidence.  Additionally, as service connection is not 
granted for the disability to which the Veteran links the 
heart disease, this cannot form the basis for service 
connection for this disability.   

In conclusion, the preponderance of the evidence is against 
the award of service connection for a heart condition.  As a 
preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

X.  Service connection - Back disability

The Veteran seeks service connection for a disability of the 
back.  He contends that he slipped and landed on his back 
during service while he was carrying diesel cans.  He 
testified at his hearing that back symptoms began then as a 
result of a compression fracture and that back problems 
continued from that time.  Service connection may also be 
awarded for certain disabilities, such as arthritis, which 
manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Veteran was without physical abnormality of the neck and 
back when he was examined in January 1981 and found fit for 
active military service.  On his concurrent report of 
medical history, he denied any history of recurrent back 
pain.  On examination for service separation in February 
1984, the Veteran was without physical abnormality.  
However, on his concurrent report of medical history, he 
gave a history of recurrent back pain.  

The Veteran was afforded a VA general medical examination in 
April 1985 in conjunction with a service connection claim 
for hearing loss.  A history of an October 1984 motor 
vehicle accident was noted.  On physical examination, the 
Veteran did not report and the examiner did not find a 
disability of the back or neck.  Subsequent private medical 
treatment records confirm a subsequent motor vehicle 
accident in April 1990, with pain of the shoulders and upper 
extremities.  

More recently, the Veteran was afforded VA general medical 
examination in April 2006.  At that time, he had a 
significant cervical kyphosis, along with bony and muscle 
tenderness and spasm all along the length of the spine.  
Limitation of motion was also present.  However, a 
disability of the spine was not diagnosed at that time.  

At his April 2008 personal hearing, the Veteran stated he 
injured his back when he slipped and fell during military 
service.  He also struck his head at the same time, and 
received stitches for his injuries.  Since that time, he has 
experienced recurrent pain all along his back and neck.  He 
has been told he has a compression fracture of the first and 
second vertebra of the spine.  

After considering the totality of the record, the Board 
finds the preponderance of the evidence to be against the 
award of service connection for a back disability.  While 
the Veteran has alleged an injury to his neck and back 
during military service, no such injury or residuals of 
injury is noted within his service treatment records.  
Additionally, a spinal disability was not noted on service 
separation or on VA general medical examination shortly 
thereafter, in April 1985.  The Board notes that the Veteran 
gave a history of recurrent back pain on his report of 
medical history at service separation, but no spinal 
disability was noted on his concurrent service separation 
medical examination.  The Board also observes that 
subsequent to service, the Veteran did not claim a back or 
neck disability until many years thereafter as well as after 
being involved in post-service motor vehicle accidents.  
Overall, the persuasive evidence of record does not indicate 
onset of a disability of the neck or back during military 
service, or of arthritis to a compensable degree within a 
year thereafter or that a spinal disability is causally 
connected to service.  In the absence of such evidence, 
service connection for a back condition must be denied.  

The Veteran himself has alleged that he has a compression 
fracture or similar spinal disability which began during 
military service as the result of a fall.  That he recalls 
having had an injury is a matter within his purview.  See 
Washington v. Nicholson, 19 Vet App 362 (2005), citing Layno 
v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness' personal knowledge).  The diagnosis and etiology of 
a certain spinal disability is not a lay-observable event.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated 
by contemporaneous medical evidence).  Spinal fractures and 
related disabilities are complex disorders which require 
specialized training for a determination as to diagnosis and 
causation, and they therefore are not susceptible of lay 
opinions on etiology.  As such, the Veteran's lay evidence 
cannot be accepted as competent medical evidence.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service 
is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  The Veteran contends that he has suffered back 
symptoms since an injury during service.  For the reasons 
described below, the Board finds that a grant of service 
connection on this basis is not warranted.  

As noted above, the service records do not show treatment 
for residuals of a back injury.  Also, and of significance, 
the Veteran's initial claim for VA benefits in March 1985 
revealed no comments or claim regarding an inservice back 
injury or residuals thereof.  Moreover, the associated VA 
examination dated in April 1985 contains the Veteran's 
description of several injuries and accidents, but in that 
listing, there is no recitation as to a back problem.  
Consequently, the Board finds that the current claim of 
continuity of symptomatology is not credible in light of the 
absence of contemporaneous complaints or findings during 
service and shortly thereafter.  

VA treatment records dated in 1985 also refute the claim of 
continuity of symptomatology.  In April 1985, the Veteran 
reported an inability to work following a traffic accident 
in October 1984 and being treated at a private hospital for 
injuries during a fight following a drinking experience in 
March 1985.  No other injuries or residuals of injuries were 
described.  With VA hospitalization in September 1989, the 
only musculoskeletal abnormality found did not involve the 
back.  These records cast doubt on a continuity of 
symptomatology since service.  

Private treatment reports similarly contradict the Veteran's 
current testimony.  Private treatment reports in October 
1984 show that the Veteran was seen for lumbar pain 
following an accident 7 days before.  Past medical history 
was negative for a report of prior injury.  In February 
1985, the Veteran was treated after an altercation at a 
party where he was struck repeatedly in the face, back of 
the head, and trunk areas of the body.  The Veteran provided 
a past medical history, which included recent 
hospitalization in November 1984 following a motor vehicle 
accident.  That accident resulted in various injuries 
including contusion of the lumbar spine.  Significantly, no 
reference to any service injuries or residuals thereof was 
noted.  The Veteran was again treated in April 1990 with 
multiple trauma following a motor vehicle accident.  He had 
a cervical collar in place.  However, there was no report or 
reference to service in any way.  Thus, these further 
records do not corroborate the Veteran's current claim.  As 
such, the Board finds the Veteran's current claim of 
continuity of symptomatology from service to be unsupported 
and incredible.              

In conclusion, the preponderance of the evidence is against 
the Veteran's service connection claim for a back condition.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  



XI.  Service connection - Right Leg and Foot

The Veteran seeks service connection for residual disability 
from hot and/or cold exposure of the right leg and foot.  

The Veteran was without physical abnormality of the lower 
extremities when he was examined in January 1981 and found 
fit for active military service.  On his concurrent report 
of medical history, he denied any history of a "trick" or 
locked knee.  In July 1983, he was seen for a skin 
disability, characterized as itchy nodules, present in 
several locations, including both legs.  A heat rash was 
diagnosed, and the Veteran was given topical medication and 
instructions to return if his symptoms persisted.  The 
Veteran sought treatment in January 1984 for right ankle 
tenderness following a fall.  A slight sprain was diagnosed 
and he was given medication and light duty.  On examination 
for service separation in February 1984, the Veteran was 
again without physical abnormality of the lower extremities.  
However, on his concurrent report of medical history, he 
gave a history of a "trick" or locked knee, bone, joint, or 
other deformity, and foot trouble.  

The Veteran was hospitalized for treatment of his alcohol 
abuse in February 1985.  At that time, he was noted to have 
had a medial meniscectomy of an unspecified knee in October 
1984 following a motor vehicle accident.  The Veteran was 
next afforded a VA general medical examination in April 1985 
in conjunction with a service connection claim for hearing 
loss.  He gave a history of an injury to an unspecified knee 
in 1983, while playing football, and of an injury to both 
knees in October 1984, resulting from a motor vehicle 
accident.  The Veteran also gave a history of arthroscopic 
surgery to the right knee in November 1982.  April 1985 X-
rays of the knees were negative for abnormality in either 
knee region.  On physical evaluation, the Veteran had 
arthroscopy scars across the right knee.  

At his April 2008 personal hearing, the Veteran stated he 
stated he incurred cold injuries to his right lower 
extremity when his tank crew was caught in a blizzard on Mt. 
Fuji.  He stated he was exposed to cold conditions for 
approximately 36 hours, and has continued to experience pain 
and itching of the right lower extremity since that time.  
He stated that he received a burn on his calf from a tank at 
Camp Pendleton.  

After considering the totality of the record, the Board 
finds the preponderance of the evidence to be against the 
award of service connection for a disability of the right 
lower extremity due to heat and/or cold exposure.  While the 
Veteran has alleged an injury to his right lower extremity 
as a result of cold exposure during military service, no 
such injury or residuals of injury is noted within his 
service treatment records.  Likewise, his 1983 treatment for 
a heat rash involving the right lower extremity also appears 
to have been without residuals, as none were noted on his 
service separation examination.  Given the absence of 
medical findings regarding residuals of a hot and/or cold 
injury, it cannot be concluded that disability was incurred 
inservice.   

During an April 1985 VA general medical examination, the 
Veteran alleged he had arthroscopic surgery of the right 
knee during military service, but his prior February 1985 VA 
treatment records clearly indicate his right knee surgery 
was in October 1984, after service, as a result of a motor 
vehicle accident.  There are no findings relative to a 
hot/cold injury of the right leg and foot.  In the absence 
of such evidence, service connection for a disability of the 
right lower extremity due to heat/cold exposure, must be 
denied.  

The Veteran's lay statements as to service connection, to 
include continuity of symptomatology, are given 
consideration.  In this case, such statements are not 
corroborated, if not entirely refuted, within the most 
probative evidence of record.  As with the previous issues, 
the Board cannot find the Veteran's current contentions to 
be credible at this time.  The Board recognizes that the 
Veteran was treated during service for a heat rash on one 
occasion in July 1983.  Significantly, there is no further 
problem identified with such rash nor any documentation 
regarding injury residuals from heat or cold exposure.  

Again, the initial compensation claim in March 1985 tends to 
refute the Veteran's current claim in that a claim or report 
of such residual disability is lacking therein.  On VA 
physical examination in April 1985, the only abnormality 
pertinent to the Veteran's skin was an observation by the 
examiner that all fingernails were badly bitten.  The 
Veteran at that time reported numerous injuries and 
problems, nothing of which involved heat/cold injury or 
residuals disability therefrom.  This lack of such report in 
an otherwise very detailed listing is strong evidence 
against the claim.  

Subsequent VA hospitalization records dated in September 
1989 also provide no substantiation for the current claim.  
At that time, the only reference to exposure to intense heat 
was noted to be the Veteran's being involved in a fire at 
his place of employment in August 1985.  During this 
hospitalization, the Veteran underwent an extensive physical 
examination, and the results showed "no problems" with the 
skin.  There were no diagnoses pertinent to residuals of a 
heat/cold injury.   In sum, the most persuasive evidence is 
against the claim.   

In conclusion, the preponderance of the evidence is against 
the Veteran's service connection claim for a disability of 
the right leg due to heat and/or cold exposure.  As a 
preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

The Veteran having submitted new and material evidence, his 
service connection claim for hearing loss is reopened.  

Entitlement to service connection for a psychiatric 
disability, to include paranoid schizophrenia, is denied.  

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for hepatitis C is denied.  

Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to a psychiatric 
disability and/or PTSD, is denied.  

Entitlement to service connection for sexual dysfunction, to 
include as secondary to a psychiatric disability and/or 
PTSD, is denied.  

Entitlement to service connection for a sleep disorder, to 
include as secondary to a psychiatric disability and/or 
PTSD, is denied.  

Entitlement to service connection for a heart condition, to 
include as secondary to a psychiatric disability and/or 
PTSD, is denied.  

Entitlement to service connection for a back condition is 
denied.  

Entitlement to service connection for disability due to hot 
and cold exposure to the right leg and foot is denied.  


REMAND

The Veteran's service connection claim for hearing loss, 
having been reopened,  may now be considered on the merits.  
It is acknowledged that in Bernard v. Brown, 4 Vet. App. 
384, 394 (1993), the Court held that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider (1) whether the 
claimant has been given both adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and (2) whether, if such 
notice has not been provided, the claimant has been 
prejudiced thereby.   See also Sutton v. Brown, 9 Vet. App. 
553, 564 (1997); Curry v. Brown, 7 Vet. App. 59, 66-67 
(1994).   In order to ensure that all due process concerns 
have been met, this issue must first be addressed by the RO.

As noted above, VA has conceded the Veteran's exposure to 
acoustic trauma during military service, and awarded him 
service connection for bilateral tinnitus.  Additionally, 
hearing loss of both ears was noted on VA examination in 
January 2006, although specific acoustic findings were not 
provided, so as to allow the Board to determine if the 
Veteran has actual hearing loss as defined by VA.  See 
38 C.F.R. § 3.385 (2009).   The Veteran stated he had 
recurrent hearing loss since service and, although he is a 
layperson, he is qualified to offer evidence regarding lay-
observable symptomatology.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  In sum, the Veteran has 
presented sufficient evidence to necessitate a VA medical 
opinion and/or examination, which has not yet been afforded 
him.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA 
is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  VA's duty to 
assist includes providing a medical examination and/or 
obtaining a medical opinion when such an examination becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2009).  

Next, the Veteran seeks service connection for a sinus 
condition.  His service treatment records reflect treatment 
for sinus or nasal symptoms on multiple occasions.  In March 
1981, the Veteran sought treatment for symptoms of a chest 
cold, including coughing.  He was diagnosed with an upper 
respiratory infection and given medication.  He again 
reported a sore throat and productive cough in June 1981, 
and he was again given medication.  In February 1982, the 
Veteran sought dental treatment for pain and swelling along 
the right side of the face.  Swelling was observed over the 
right cheek, and his right sinus was cloudy.  The impression 
was of a post-operative infection of the right maxilla 
following a tooth extraction.  He was afforded irrigation 
and drainage of the right maxillary area, and was 
hospitalized for observation.  The Veteran next reported a 
sore throat in April 1983.  He was noted to be a smoker.  
Examination of the Veteran's throat revealed no tenderness 
or abnormality of the nodes of the neck, but some swelling 
of the throat was noted.  The impression was of a sore 
throat, and he was given medication and told to gargle with 
salt water.  In October 1983, the Veteran was seen for a 
sinus infection, and given medication.  Post-service, the 
Veteran has stated he continues to experience pain, 
swelling, and drainage of the sinuses on a recurrent basis, 
and post-service treatment records confirm occasional sinus 
disorders.  For example, a 1995 prison medical treatment 
note indicated the Veteran was on medication for his 
sinuses, and 2004 and 2005 VA clinical notations indicated 
he continued to experience nasal congestion and use nasal 
spray at those times.  The Board thus finds sufficient 
evidence has been presented to raise VA's obligation to 
afford him a medical examination and/or opinion, and remand 
for such an examination is required.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2009); see McLendon, supra.  

The Veteran also seeks service connection for various 
disabilities of the left lower extremity, claimed as a left 
leg disorder, a left hip disorder, and a left sciatic nerve 
disorder.  In April 1981, the Veteran sought treatment for 
his left ankle, stating he bruised it on the obstacle 
course.  A contusion was observed on his left leg, which was 
wrapped with an ace bandage.  He was told to elevate the 
leg.  Six days later, the Veteran again sought treatment, 
stating his left leg was still tender.  A possible stress 
fracture was suspected, but X-ray results were negative.  
The final impression was of a soft tissue injury to the left 
leg, and he was given medication.  In June 1983, the Veteran 
again sought treatment for injuries of the left ankle and 
knee.  On physical examination, no loss of strength was 
noted, but the Veteran stated the ankle "feels bad."  
Evaluation of his left knee revealed pain to palpation, but 
no limitation of motion, and various tests were negative.  
The final impression was of post-inversion injury of the 
left ankle, and strain of the lateral collateral ligament of 
the left knee.  Post-service, the Veteran has reported 
continuing pain of the left leg and hip.  Private medical 
records, such as a May 2005 clinical notation from St. 
Francis Hospital, reflect such findings as arthritis and 
degenerative changes of the left lower extremity.  The Board 
thus finds sufficient evidence has been presented to raise 
VA's obligation to afford him a medical examination and/or 
opinion, and remand for such an examination is required.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); see 
McLendon, supra.  

Finally, the Veteran seeks service connection for a dental 
condition.  He also seeks service connection for loss of 
teeth, for treatment purposes only.  Service connection 
claims for dental disabilities are treated differently than 
medical disabilities in the VA benefits system.  See 38 
C.F.R. § 3.381 (2009).  As provided by VA regulations, 
treatable carious teeth, replaceable missing teeth, dental 
or alveolar abscesses and periodontal disease are not 
considered disabling conditions, but may be considered 
service connected solely for establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a) (2009).  
Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether 
the veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b) (2009).  The significance of finding 
that a dental condition is due to service trauma is that a 
veteran will be eligible for VA dental treatment for the 
condition, without the usual restrictions of timely 
application and one-time treatment.  38 C.F.R. § 17.161(c) 
(2009).  

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on 
a Class II(a) basis.  38 U.S.C.A. § 1712 (West 2002); 
38 C.F.R. § 17.161(c) (2009).  Trauma, as defined for 
purposes of dental treatment eligibility, connotes damage 
caused by the application of sudden, external force, brought 
to bear outside a clinical setting sustained a sudden 
trauma.  For these purposes, the term "service trauma" does 
not include the intended effects of therapy or restorative 
dental care and treatment provided during a Veteran's 
military service.  38 C.F.R. § 3.306(b)(1) (2009); VAOGCPREC 
5-97 (January 22, 1997).  

Review of the Veteran's service treatment records indicate 
he was seen on several occasions for routine dental care.  
However, he was also seen in February 1982 for an infection 
following a tooth extraction that same month.  Treatment 
records indicate he experienced pain and swelling of the 
right side of his face, especially the cheek.  Thereafter, 
he continued to receive in-service dental treatment, to 
include tooth extraction.  More recently, according to an 
August 2005 VA treatment note, he was observed to have 
several missing teeth.  In April 2008, the Veteran testified 
about having a broken jaw during service with infected 
teeth.  Based on these records, the Board finds sufficient 
evidence has been presented to raise VA's duty to examine 
the Veteran and obtain a medical opinion regarding the 
etiology of any current dental disability.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
audiological examination to determine the 
etiology of his hearing loss.  The 
Veteran's VA claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  All appropriate clinical 
testing, to including speech recognition 
and auditory threshold tests, should be 
accomplished.  The examiner should provide 
an opinion as to whether the Veteran's 
hearing loss is at least as likely as not 
(a 50 percent or better probability) 
related to any incident of military 
service.  In so deciding, the examiner 
need not find the Veteran had actual 
hearing loss at the time of service 
separation; rather, the examiner need only 
determine whether there exists a medically 
sound basis to attribute any post-service 
findings to an injury or acoustic trauma 
in service, or whether they are more 
properly attributable to intercurrent 
causes.  The examiner should provide a 
complete medical rationale for all 
conclusions reached, to include 
consideration of the effect of any post- 
service noise exposure.  

2.  Schedule the Veteran for an ear, nose, 
and throat examination to determine the 
nature and etiology of any current sinus 
disability.  All pertinent symptomatology 
and findings should be reported in detail.  
The examiner should state for the record 
that the claims file was reviewed.  After 
fully reviewing the Veteran's medical 
history and completing a current 
examination of the sinuses the examiner 
indicate whether any current sinus 
disabilities are present.  For any sinus 
disability identified, the examiner should 
state whether it at least as likely as not 
any current sinus disability was incurred 
during military service, or is otherwise 
related to any sinus disease or injury 
incurred therein.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

3.  Schedule the Veteran for an orthopedic 
and neurological examination to determine 
the nature and etiology of any current 
disability of the left lower extremity.  
All pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should state for the record that 
the claims file was reviewed.  After fully 
reviewing the Veteran's medical history 
and completing a current examination of 
the Veteran's left lower extremity the 
examiner should indicate whether any 
current disabilities of the left lower 
extremity are present, to include any 
disability of the left hip and/or the left 
sciatic nerve.  For any orthopedic or 
neurological disability identified, the 
examiner should state whether it at least 
as likely as not any current disability 
was incurred during military service, or 
is otherwise related to any left leg 
injury incurred therein.  The examiner 
should provide a complete rationale for 
all conclusions reached.  

4.  Schedule the Veteran for an 
appropriate VA dental examination to 
determine the nature and etiology of any 
chronic dental disorders, to include 
residuals of an injury or infection of the 
mouth or jaw and/or loss of teeth.  It 
should be specifically noted whether any 
dental condition found is at least as 
likely as not related to any trauma or 
injury sustained while he was on active 
duty.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination of the 
Veteran.  The examiner must opine whether 
it is at least as likely as not that the 
Veteran currently exhibits any chronic 
dental or oral disorder which is related 
to military service.  The examiner should 
provide a complete medical rationale for 
all conclusions reached.  

5.  After undertaking any additional 
development deemed appropriate, including 
ensuring that all VCAA action concerning 
the issue of service connection for 
hearing loss has been completed, and 
giving the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


